Memorandum: Appellant was convicted following a trial of certain felonies and we affirmed the judgment (9 A D 2d 720). Some years later and in 1966 defendant was granted a hearing as to a certain confession received in evidence upon the trial (cf. People v. Huntley, 15 N Y 2d 72). While it was error to require defendant at this hearing to go forward in the first instance with his proof (People v. Williams, 28 A D 2d 1080) the court herein did not hold — as was done in People V. Williams (infra) — that the burden was initially on appellant to establish the allegations in his petition. Moreover, the court herein found beyond a reasonable doubt upon all the evidence that defendant’s statement was not the product of force or coercion but had been voluntarily made. (Appeal from order of Onondaga County Court denying, following a hearing, motion to vacate judgment of conviction for attempted robbery first degree and assault second degree rendered March 2, 1959.) Present — Williams, P. J., Bastow, Henry and Marsh, JJ.